IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20705
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RUDOLFO ARIAS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-95-CR-142-11
                       --------------------
                           June 26, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Rudolfo Arias has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).     Arias has filed a response,

and has moved for leave to proceed pro se or, in the alternative,

for appointment of new counsel.    Arias’s motion is DENIED.     Our

independent review of the brief, response, and the record

discloses no nonfrivolous issue.    Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20705
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   5TH CIR. R.

42.2.